IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-41096
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

LUIS ROQUE CARDENAS,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-01-CR-126-ALL
                       --------------------
                          August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Luis Roque Cardenas appeals his conviction for possessing

with intent to distribute more than 50 kilograms of marijuana,

under 21 U.S.C. § 841, which he contends is unconstitutional in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000).     Cardenas

concedes that this argument is foreclosed.    See United States v.

Slaughter, 238 F.3d 580, 582 (5th Cir. 2000), cert. denied., 532

U.S. 1045 (2001).   He seeks to preserve his argument for further

review.   The judgment of the district court is AFFIRMED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.